    Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 1 of 20 PageID #:160




                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ILLINOIS

CATHERINE SHANAHAN, individually, and               Case No.: 1:19-cv-3788
on behalf of all others similarly situated,
                                                    Honorable John Robert Blakey
               Plaintiff,
               v.
NATIONAL AUTO PROTECTION CORP., a
Florida corporation, MATRIX FINANCIAL
SERVICES, LLC, a Delaware limited liability
company, MATRIX WARRANTY
SOLUTIONS, INC., a Nevada corporation,
and NATION MOTOR CLUB, LLC, a Florida               Jury Trial Demanded
limited liability company,
               Defendants.


            SECOND AMENDED CLASS ACTION COMPLAINT
       Plaintiff CATHERINE SHANAHAN (“Plaintiff”), individually, and on behalf of all

others similarly situated, brings this Second Amended Class Action Complaint against

Defendants NATIONAL AUTO PROTECTION CORP. (“National Auto”), MATRIX

FINANCIAL SERVICES, LLC (“Matrix Financial”), MATRIX WARRANTY SOLUTIONS,

INC. (“Matrix Warranty”), and NATION MOTOR CLUB, LLC (“Nation Motor”) (collectively,

“Defendants”), to stop Defendants’ illegal practice of making unauthorized calls to consumers’

telephones using an automated telephone dialing system or an artificial or prerecorded voice, and

to obtain redress for all persons injured by Defendants’ conduct. Plaintiff alleges as follows upon

personal knowledge as to Plaintiff herself and Plaintiff’s own acts and experiences, and, as to all

other matters, upon information and belief, including investigation conducted by Plaintiff’s

attorney.
    Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 2 of 20 PageID #:161




                                   NATURE OF THE ACTION

       1.      Nation Motor, Matrix Financial, and Matrix Warranty market and sell insurance,

service plans, and extended warranties for automobiles (“Service Plans”) to consumers

nationwide.

       2.      As a primary part of marketing their Service Plans, Nation Motor, Matrix

Financial, and Matrix Warranty contracted with National Auto to make calls to consumers’

telephones. In doing so, National Auto used an automated telephone dialing system or an

artificial or prerecorded voice.

       3.      None of the Defendants obtain prior express written consent of consumers to

place these calls and, therefore, are in violation of the Telephone Consumer Protection Act

(“TCPA”), 47 U.S.C. § 227. Defendants’ conduct also violates the Illinois Automatic Telephone

Dialers Act (“ATDA”), 815 ILCS 305/1, et seq., and the Illinois Consumer Fraud and Deceptive

Business Practices Act (“ICFA”), 815 ILCS 505/1, et seq.

       4.      Congress enacted the TCPA in 1991 to restrict the use of sophisticated

telemarketing equipment that could target millions of consumers en masse. Congress found that

these calls were not only a nuisance and an invasion of privacy, but also were also a threat to

interstate commerce generally. See S. Rep. No. 102-178, at 2-3 (1991), as reprinted in 1991

U.S.C.C.A.N. 1968, 1969-71.

       5.      The TCPA targets unauthorized calls exactly like the ones alleged in this case,

calling consumers’ phones without their prior express consent and using a prerecorded voice to

advertise and sell goods and services.

       6.      By placing the calls at issue (or causing them to be placed), Defendants caused

actual harm, including aggravation and nuisance, and violated the privacy and statutory rights of


                                               2
    Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 3 of 20 PageID #:162




Plaintiff and the Class (defined below) and caused them to suffer actual and statutorily

recognized harm.

        7.    Additionally, Plaintiff seeks an injunction requiring Defendants to stop clogging

consumers’ telephone lines and invading consumers’ privacy with unwanted automated calls

using prerecorded messages, as well as an award of actual and statutory damages to the Class

members, together with costs and reasonable attorneys’ fees.

                                           PARTIES

        8.    Plaintiff Catherine Shanahan is a natural person and is a citizen of Cook County,

Illinois.

        9.    Defendant National Auto is a corporation organized and existing under the laws

of the State of Florida with its principal place of business at 931 Village Blvd., Suite 905-290,

West Palm Beach, FL 33409.

        10.   Defendant Matrix Financial is a limited liability company organized and existing

under the laws of the State of Delaware with its principal place of business at 3100 McKinnon

Street, Suite 420, Dallas, TX 75201.

        11.   Defendant Matrix Warranty is a corporation organized and existing under the

laws of the State of Nevada with its principal place of business at 3100 McKinnon Street, Suite

420, Dallas, TX 75201.

        12.   On information and belief, Matrix Financial and Matrix Warranty are related

entities that are subject to common corporate control, as they share owners, corporate managers,

and have the same principal place of business. On information and belief, Matrix Financial and

Matrix Warranty do business collectively as “Matrix.”




                                               3
    Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 4 of 20 PageID #:163




           13.   Defendant Nation Motor is a limited liability company organized and existing

under the laws of the State of Delaware with its principal place of business at 800 Yamato Road,

Suite 100, Boca Raton, FL 33431. Nation Motor’s website states that “Nation Motor Club, LLC

may operate in various states as Nation Safe Drivers.”1

                                    JURISDICTION AND VENUE

           14.   This Court has federal subject matter jurisdiction under 28 U.S.C. § 1331, as the

action arises under the Telephone Consumer Protection Act, 47 U.S.C. § 227, which is a federal

statute.

           15.   This Court has personal jurisdiction over Defendants because the events giving

rise to this lawsuit occurred in this District, Defendants purposefully directed conduct to this

District by intentionally contacting residents of the District regarding goods and/or services, and

entering into contracts with residents of this District.

           16.   Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because the

wrongful conduct giving rise to this case occurred in this District.

           17.   The Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367.

                              COMMON FACTUAL ALLEGATIONS

           18.   Nation Motor, Matrix Financial, and Matrix Warranty market and sell Service

Plans to consumers nationwide, including those who live in Illinois or who own vehicles that are

registered in Illinois (e.g., Plaintiff).




1
      See   Welcome    to  NSD    Motor       Club     Services,    NATION       SAFE      DRIVER,
https://www.nsdmc.com/NSD_OGK/index.asp (stating that Nation Motor “operate[s] in various states”).

                                                   4
    Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 5 of 20 PageID #:164




        19.     To increase the sales of their Service Plans, and to avoid paying for legitimate and

legal forms of advertising, Nation Motor, Matrix Financial, and Matrix Warranty each contracted

with National Auto to make telemarketing calls to thousands of consumers around the country

simultaneously. Those consumers include individuals who live in Illinois or who own vehicles

that are registered in Illinois.

        20.     On information and belief, each of the contracts between National Auto and

Nation Motor, Matrix Financial, and Matrix Warranty authorize National Auto to act as an agent

for Nation Motor, Matrix Financial, and Matrix Warranty relative to offering and selling Service

Plans to consumers.

        21.     On information and belief, Nation Motor, Matrix Financial, and Matrix Warranty

each provide information to National Auto regarding the terms and scope of their respective

Service Plans. Nation Motor is not permitted to modify or alter the terms of those Service Plans

and National Auto must sell the Service Plans using only the forms provided by Nation Motor,

Matrix Financial, and Matrix Warranty, respectively.

        22.     On information and belief, each of the contracts between Nation Motor, Matrix

Financial, and Matrix Warranty and National Auto grant Nation Motor, Matrix Financial, and

Matrix Warranty significant control and authority over how National Auto markets and sells

Service Plans. Pursuant to that authority, Nation Motor, Matrix Financial, and Matrix Warranty

can, inter alia, specify the days of the week, times of the day, and geographic location where

National Auto makes calls to consumers.

        23.     On information and belief, Nation Motor, Matrix Financial, and Matrix Warranty

each authorized National Auto to solicit customers in Illinois on their behalf, and knew that

National Auto was, in fact, marketing and selling Service Plans to Illinois consumers on their


                                                 5
    Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 6 of 20 PageID #:165




behalf through the use of unsolicited calls using artificial or prerecorded voices that are made

using equipment that has the capacity to store or produce telephone numbers using a random or

sequential number generator, and to dial such numbers.

        24.    Defendants, individually and collectively, amassed the names, phone numbers,

and vehicle information for thousands of consumers (“Consumer Information”) from unknown

sources. Using the Consumer Information, National Auto, acting on behalf of, at the direction

of, and pursuant to its contracts with, Nation Motor, Matrix Financial, and Matrix Warranty,

placed unsolicited calls using artificial or prerecorded voices offering Service Plans to

consumers.

        25.    The Consumer Information complied by each Defendant, both individually and

collectively, included the names, contact information, and vehicle information for individuals

living and residing in Illinois, and for automobiles that were registered in Illinois. As such, all

Defendants knew and intended that unsolicited calls would be made to Illinois consumers. Many

of those calls were, in fact, made to consumers living and residing in Illinois and/or who owned

vehicles that were registered in Illinois.

        26.    Defendants, individually and collectively, intended for Illinois consumers to

purchase Service Plans, and knew that any Service Plan purchased by an Illinois consumer

would be governed by, and interpreted, under Illinois law. Defendants also knew and intended

that at least some of the Service Plans they sold would provide coverage for vehicles registered

in Illinois.

        27.    When National Auto called Plaintiff and Class members on behalf of Nation

Motor, Matrix Financial, and Matrix Warranty to offer Plaintiff and Class members Service

Plans, Plaintiff and Class members answered their cellular and residential phones thinking a real


                                                6
    Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 7 of 20 PageID #:166




person was calling. Instead, those calls were a “bait-and-switch,” and when Plaintiff and Class

members answered those calls, a message with an artificial or prerecorded voice was played

advertising or soliciting Nation Motor’s, Matrix Financial’s, and Matrix Warranty’s goods and/or

services, including their Service Plans.

       28.     Defendants each respected Plaintiff’s and Class members’ time and privacy so

little that they did not even hire a real person to call them—a machine is used to play prerecorded

messages to thousands of consumers at once.

       29.     The calls to Plaintiff and Class members are made using equipment that has the

capacity to store or produce telephone numbers using a random or sequential number generator,

and to dial such numbers.

       30.     Defendants each hoped that if enough people purchased Service Plans as a result

of the robocalls, it would justify the annoyance experienced by the recipients of the calls as the

“cost of doing business.”

       31.     Defendants each failed to obtain prior express written consent from consumers,

including Plaintiff and Class members, before National Auto—acting on behalf of, at the

direction of, and pursuant to its contracts with, Nation Motor, Matrix Financial, and Matrix

Warranty—made calls to their telephones using an automated telephone dialing system or an

artificial or prerecorded voice.

       32.     Consumers, including Plaintiff and the members of the Class, reasonably believe

that National Auto called them as an agent of Nation Motor, Matrix Financial, and Matrix

Warranty, because National Auto is authorized to bind Nation Motor, Matrix Financial, and

Matrix Warranty to enter into Service Plan agreements with consumers.




                                                7
    Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 8 of 20 PageID #:167




        33.    Nation Motor, Matrix Financial, and Matrix Warranty ratify National Auto’s

conduct of making unsolicited calls using artificial or prerecorded voices offering extended auto

warranties to consumers because Nation Motor, Matrix Financial, and Matrix Warranty enter

into contracts with National Auto authorizing National Auto to offer and sell Service Plans to

consumers; know or reasonably should know that National Auto makes unsolicited calls to

consumers using artificial or prerecorded voices on their behalf and at their direction; enter into

Service Plan agreements with consumers that National Auto sold by making unsolicited calls to

consumers using an artificial or prerecorded voice; and fail to repudiate National Auto’s conduct.

        34.    As a direct and proximate result of National Auto’s unsolicited and illegal phone

calls—which were made on behalf and at the behest of Nation Motor, Matrix Financial, and

Matrix Warranty—Plaintiff and Class members suffered actual damages, including their time to

answer the violating calls, the monies paid to receive the calls, the depleted phone minutes

available to them pursuant to the terms of the phone contracts, monies paid for Service Plans,

invasion of their privacy, and the nuisance of receiving the calls.

                              FACTS SPECIFIC TO PLAINTIFF

        35.    On or about June 3, 2019, Plaintiff received an unsolicited call on her cellular

telephone.

        36.    Plaintiff’s caller identification system identified that the call was from 216-373-

7432.

        37.    When Plaintiff answered that phone call, she heard an artificial or prerecorded

voice message advertising extended auto warranties (i.e., Service Plans) and telling her to “press

one” to receive more information.




                                                 8
    Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 9 of 20 PageID #:168




       38.      Plaintiff pressed “one” on her cellular phone to be connected to a live agent.

After pressing “one,” Plaintiff was connected with a live telemarketing agent.

       39.      The telemarketing agent provided Plaintiff with a customer service number of

844-687-4695.

       40.      The telemarketing agent said that he was selling vehicle service contracts for

extended auto warranties (i.e., Service Plans).

       41.      The telemarketing agent asked for Plaintiff’s email address and mailing address to

send her additional information regarding Service Plans. Plaintiff provided her email address

and mailing address to the telemarketing agent.

       42.      As a result of receiving the unsolicited telemarketing call, Plaintiff purchased an

extended vehicle warranty contract (“Plaintiff’s Service Plan”).

       43.      Shortly after the call ended, Plaintiff received an email at the email address she

provided to the telemarketing agent.       The subject of the email was “A Message From

NATIONAL AUTO PROTECTION CORP.” The email indicated that it was sent by “James

Morgan,” provided a contact number for “James Morgan” of 844-687-4695, and a mailing

address of “NATIONAL AUTO PROTECTION CORP. | 931 Village Blvd., Suite 905 290 West

Palm Beach, FL 33409 | 844-687-4695.”

       44.      Subsequently, Plaintiff received a contract and a brochure relative to her Service

Plan at the mailing address she provided to the telemarking agent.

       45.      Plaintiff’s Service Plan contract and the envelope in which it was mailed each

contained a logo indicating that her Service Plan was from “Matrix.” Similarly, the return

address on the envelope in which Plaintiff’s Service Plan was mailed reflects that it was sent by




                                                  9
   Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 10 of 20 PageID #:169




National Auto on behalf of “Matrix.” On information and belief, “Matrix,” as used in this

context, refers to Matrix Financial and Matrix Warranty.

         46.   Plaintiff’s Service Plan contract states that, to obtain service, consumers should

contact “Matrix Warranty Solutions,” lists Nation Motor as the administrator for “all 24 hour

roadside assistance services,” and identifies Matrix Financial as the administrator of Plaintiff’s

Service Plan generally. Accordingly, Nation Motor, Matrix Financial, and Matrix Warranty

were all parties to, and bound by, the terms of Plaintiff’s Service Plan.

         47.   Plaintiff never consented to receive calls from Nation Motor, Matrix Financial,

Matrix Warranty, or National Auto. Prior to receiving the unsolicited phone call, Plaintiff had no

relationship with any Defendant, and had never requested that any Defendant contact her in any

manner, let alone by making calls to her cellular telephone with an artificial or prerecorded

voice.

         48.   As a direct and proximate result of receiving the unsolicited telemarketing call

from National Auto—which was made on behalf and at the behest of Nation Motor, Matrix

Financial, and Matrix Warranty—Plaintiff suffered an invasion of her privacy, and was harmed

in the form of the time she spent on the phone.

         49.   In addition, had Plaintiff never received such a call, she would not have purchased

her Service Plan. As such, Plaintiff was also harmed in the form of the money she paid to

purchase her Service Plan.

         50.   On information and belief, Defendants made or caused to be made the same or

substantially similar calls as part of a mass marketing scheme to thousands of consumers

throughout the country and in Illinois.




                                                  10
   Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 11 of 20 PageID #:170




                                     CLASS ALLEGATIONS

       51.     Class Definition: Plaintiff brings this action pursuant to Federal Rule of Civil

Procedure 23(b)(3) on behalf of herself and a nationwide class of similarly situated individuals

(the “Class”), defined as follows:

               All persons in the United States who received at least one telephone call
               on his or her cellular or residential telephone from National Auto, that was
               made using an automated telephone dialing system or an artificial or
               prerecorded voice advertising Nation Motor’s, Matrix Financial’s, and/or
               Matrix Warranty’s products or services, where Defendants did not have
               any record of the prior express written consent of the called party.

        Excluded from the Class are: (1) any Judge or Magistrate presiding over this action and
members of their immediate families; (2) Defendants, Defendants’ agents, subsidiaries, parents,
successors, predecessors, any entity in which the Defendants or their parents have a controlling
interest, and any of those entities’ current or former employees, officers and directors;
(3) persons who properly execute and file a timely request for exclusion from the Class;
(4) persons whose claims in this matter have been finally adjudicated on the merits or otherwise
released; (5) Plaintiff’s counsel and Defendants’ counsel; and (6) the legal representatives,
successors, and assigns of any such excluded persons.

       52.     Subclass Definition: Plaintiff brings this action pursuant to Federal Rule of Civil

Procedure 23(b)(3) on behalf of herself and an Illinois subclass of similarly situated individuals

(the “Subclass”), defined as follows:

               All persons in Illinois who received at least one telephone call on his or
               her cellular or residential telephone from National Auto, that was made
               using an automated telephone dialing system or an artificial or prerecorded
               voice advertising Nation Motor’s, Matrix Financial’s, and/or Matrix
               Warranty’s products or services, where Defendants did not have any
               record of the prior express written consent of the called party.

        Excluded from the Subclass are: (1) any Judge or Magistrate presiding over this action
and members of their immediate families; (2) Defendants, Defendants’ agents, subsidiaries,
parents, successors, predecessors, any entity in which the Defendants or their parents have a
controlling interest, and any of those entities’ current or former employees, officers and
directors; (3) persons who properly execute and file a timely request for exclusion from the
Subclass; (4) persons whose claims in this matter have been finally adjudicated on the merits or
otherwise released; (5) Plaintiff’s counsel and Defendants’ counsel; and (6) the legal
representatives, successors, and assigns of any such excluded persons.


                                               11
    Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 12 of 20 PageID #:171




         53.   Numerosity: The exact number of the Class members is unknown and not

available to Plaintiff, but, upon information and believe, the Class is so numerous that joinder of

all Class members is impracticable. On information and belief, Defendants placed (or caused to

be placed) telephone calls to thousands of consumers who fall into the definition of the Class.2

Members of the Class can be identified through Defendants’ records.

         54.   Typicality: Plaintiff’s claims are typical of the claims of other members of the

proposed Class. All claims are based on the same legal and factual issues. Plaintiff and the Class

members received unsolicited telephone calls from or on behalf of Defendants made using an

automated telephone dialing system or an artificial or prerecorded message advertising

Defendants’ goods and/or services, and sustained damages arising out of Defendants’ uniform

wrongful conduct and unsolicited telephone calls.

         55.   Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the other members of the Class. Plaintiff’s claims are made in a

representative capacity on behalf of the other members of the Class. Plaintiff has no interests

antagonistic to the interests of the other members of the proposed Class and is subject to no

unique defenses. Plaintiff has retained competent counsel to prosecute the case on behalf of

Plaintiff and the proposed Class. Plaintiff and Plaintiff’s counsel are committed to vigorously

prosecuting this action on behalf of the members of the Class and have the financial resources to

do so.

         56.   Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Class, and those questions predominate over any
2
  See, e.g., National Auto Protection Corporation, NATIONAL AUTO PROTECTION CORPORATION,
www.nationalautoprotectioncorp.com (stating that National Auto provides auto warranties in 43 states);
Welcome       to      NSD      Motor       Club       Services,     NATION       SAFE       DRIVER,
https://www.nsdmc.com/NSD_OGK/index.asp (stating that Nation Motor “operate[s] in various states”).

                                                 12
   Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 13 of 20 PageID #:172




questions that may affect individual members of the Class. Common questions for the Class

include, but are not necessarily limited to the following:

               a)      Whether Defendants called Class members’ telephones using an artificial
                       or prerecorded voice;

               b)      Whether Defendants obtained prior express written consent prior to calling
                       Class members;

               c)      Whether Defendants engaged in a pattern of making calls using a
                       prerecorded voice without prior express written consent;

               d)      Whether Defendants’ conduct violated the TCPA;

               e)      Whether Defendants’ conduct violated the ATDA;

               f)      Whether Defendants’ conduct violated the ICFA; and

               g)      Whether members of the Class are entitled to treble damages based on the
                       willfulness of Defendants’ conduct.

       57.     Superiority: This case is also appropriate for class certification because class

proceedings are superior to all other available methods for the fair and efficient adjudication of

this controversy as joinder of all parties is impracticable. The damages suffered by the individual

members of the Class will likely be relatively small, especially given the burden and expense of

individual prosecution of the complex litigation necessitated by Defendants’ actions. Thus, it

would be virtually impossible for the individual members of the Class to obtain effective relief

from Defendants’ misconduct. Even if members of the Class could sustain such individual

litigation, it would still not be preferable to a class action, because individual litigation would

increase the delay and expense to all parties due to the complex legal and factual controversies

presented in this Complaint. By contrast, a class action presents far fewer management

difficulties and provides the benefits of single adjudication, economy of scale, and

comprehensive supervision by a single Court. Economies of time, effort and expense will be

fostered, and uniformity of decisions ensured.

                                                 13
   Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 14 of 20 PageID #:173




         58.   Further, this class action is appropriate for certification under Federal Rule of

Civil Procedure 23(b)(2) because Defendants have acted or refused to act on grounds generally

applicable to the Class as a whole, making final injunctive relief appropriate with respect to the

Class as a whole. Defendants’ practices challenged herein apply to and affect the Class members

uniformly, and Plaintiff’s challenge to those practices hinge on Defendants’ conduct with respect

to the Class as a whole, not on facts or law applicable only to Plaintiff.

                                           COUNT I
                                 Violation of 47 U.S.C. § 227
                      (On behalf of Plaintiff and the Class and Subclass)

         59.   Plaintiff incorporates the allegations in Paragraphs 1-58 as if fully set forth herein.

         60.   Defendants and/or their agents placed, or caused to be placed, telephone calls to

Plaintiff’s and the Class members’ telephones, without having their prior express written consent

to do so.

         61.   The telephone calls were made to Plaintiff and Class members for the purpose of

marketing, advertising, and soliciting Defendants’ goods and/or services, including their Service

Plans.

         62.   Defendants and/or their agents made the telephone calls to Plaintiff’s and Class

members’ telephones using equipment that has the capacity to store or produce telephone

numbers to be called using a random or sequential number generator, and to dial such numbers.

         63.   The calls were made to Plaintiff and Class members using an artificial or

prerecorded voice message advertising Defendants’ goods and/or services.

         64.   Defendants’ conduct was in violation of 47 U.S.C. §227(b)(1)(A) and (B).

         65.   As a result of Defendants’ unlawful conduct, Plaintiff and the Class suffered

statutory damages under 47 U.S.C. § 227(b)(3)(B), entitling them to recover $500 in civil


                                                 14
   Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 15 of 20 PageID #:174




penalties for each violation and an injunction requiring Defendants to stop their illegal calling

campaign.

       66.     Defendants and/or their agents made the violating calls “knowingly” and/or

“willfully” under 47 U.S.C. § 227(b)(3)(C).

       67.     If the Court finds that Defendants willfully or knowingly violated this subsection,

the Court may exercise its discretion to increase the amount of the award from $500 to $1500 per

violation under 47 U.S.C. § 227(b)(3)(C).

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff CATHERINE SHANAHAN, individually, and on behalf of the

Class, prays for an Order as follows:

               A.     Finding that this action satisfies the prerequisites for maintenance as a
                      class action, and certifying the Class as defined herein;

               B.     Appointing Plaintiff as the Class representative and her undersigned
                      counsel as Class Counsel;

               C.     Entering judgment in favor of Plaintiff and the Class and against
                      Defendants, jointly and severally;

               D.     Enjoining Defendants from making calls using automated telephone
                      dialing systems or artificial or prerecorded messages advertising their
                      goods and/or services without obtaining prior written express consent
                      from the party to be called;

               E.     Awarding Plaintiff and the Class actual, statutory, and treble damages;

               F.     Awarding Plaintiff and the Class reasonable attorneys’ fees and costs,
                      including interest thereon; and

               G.     Granting all such other and further relief that the Court deems just and
                      appropriate.




                                               15
   Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 16 of 20 PageID #:175




                                           COUNT II
                              Violation of 815 ILCS 305/1, et seq.
                            (On behalf of Plaintiff and the Subclass)

       68.     Plaintiff incorporates the allegations in Paragraphs 1-58 as if fully set forth herein.

       69.     Defendants and/or their agents placed calls to the telephone numbers of Plaintiff

and Subclass members without their prior express consent.

       70.     Defendants and/or their agents made the calls using equipment that is capable of

storing telephone numbers and which is programmed to sequentially or randomly access the

stored telephone numbers in order to automatically connect a telephone with a recorded message.

       71.     Defendants and/or their agents made the calls using an autodialer to dial numbers

determined by successive increasing or decreasing integers.

       72.     On the calls to Plaintiff and Subclass members, Defendants and/or their agents

played a taped communication or voice message soliciting the sale of Defendants’ goods and/or

services without live voice interaction.

       73.     Defendants and/or their agents made the calls to advertise and solicit the sale of

goods and/or services.

       74.     By making the calls to the telephone numbers of Plaintiff and Subclass members,

Defendants violated the ATDA.

       75.     As a direct and proximate result of Defendants’ violation of the ATDA, Plaintiff

and Subclass members suffered actual damages, including their time to answer the violating

calls, the monies paid to receive the calls, the depleted phone minutes available to them pursuant

to the terms of the phone contracts, monies paid for Service Plans, invasion of their privacy, and

the nuisance of receiving the calls. Plaintiff and the Subclass are entitled, pursuant to 815 ILCS




                                                 16
   Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 17 of 20 PageID #:176




305/30, to treble their actual damages, statutory damages of $500 per violation, costs, and

attorneys’ fees.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff CATHERINE SHANAHAN, individually, and on behalf of the

Subclass, prays for an Order as follows:

               A.     Finding that this action satisfies the prerequisites for maintenance as a
                      class action, and certifying the Subclass as defined herein;

               B.     Appointing Plaintiff as the Subclass representative and her undersigned
                      counsel as Subclass Counsel;

               C.     Entering judgment in favor of Plaintiff and the Subclass and against
                      Defendants, jointly and severally;

               D.     Enjoining Defendants from making calls using automated telephone
                      dialing systems or artificial or prerecorded messages advertising their
                      goods and/or services without obtaining prior express consent from the
                      party to be called;

               E.     Awarding Plaintiff and the Subclass actual, and statutory damages;

               F.     Awarding Plaintiff and the Subclass reasonable attorneys’ fees and costs,
                      including interest thereon; and

               G.     Granting all such other and further relief that the Court deems just and
                      appropriate.

                                            COUNT III
                                Violation of 815 ILCS 505/1, et seq.
                              (On behalf of Plaintiff and the Subclass)

       76.     Plaintiff incorporates the allegations in Paragraphs 1-58 as if fully set forth herein.

       77.     At all relevant times, the ICFA was in full force and effect.

       78.     Plaintiff is a “consumer,” as defined by 815 ILCS 505/1.

       79.     The ICFA prohibits, inter alia, using unfair or unlawful business acts or practices.

815 ILCS 505/2.



                                                 17
   Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 18 of 20 PageID #:177




       80.     The ICFA provides that any person who knowingly violates the ATDA commits

an unlawful practice within the meaning of the ICFA. 815 ILCS 505/2Z.

       81.     Defendants engaged in unfair or unlawful business practices by making (or

causing to be made) calls to Plaintiff and members of the Subclass using an autodialer to play a

prerecorded message advertising or soliciting Defendants’ good and/or services, in violation of

the ATDA and/or TCPA.

       82.     Defendants engaged in unlawful business practices by making (or causing to be

made) calls to Plaintiff and members of the Subclass using an automated telephone dialing

system or an artificial or prerecorded voice message advertising Defendants’ goods and/or

services, in violation of the TCPA.

       83.     As a direct and proximate result of Defendants’ conduct, Plaintiff and Subclass

members suffered actual damages, including their time to answer the violating calls, the monies

paid to receive the calls, the depleted phone minutes available to them pursuant to the terms of

the phone contracts, monies paid for Service Plans, invasion of their privacy, and the nuisance of

receiving the calls.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff CATHERINE SHANAHAN, individually, and on behalf of the

Subclass, prays for an Order as follows:

               A.      Finding that this action satisfies the prerequisites for maintenance as a
                       class action, and certifying the Subclass as defined herein;

               B.      Appointing Plaintiff as the Subclass representative and her undersigned
                       counsel as Subclass Counsel;

               C.      Entering judgment in favor of Plaintiff and the Subclass and against
                       Defendants, jointly and severally;

               D.      Enjoining Defendants from making calls using an automated telephone
                       dialing systems or artificial or prerecorded messages advertising their
                                               18
Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 19 of 20 PageID #:178




                   goods and/or services without obtaining prior express consent from the
                   party to be called;

           E.      Awarding Plaintiff and the Subclass actual, and statutory damages;

           F.      Awarding Plaintiff and the Subclass reasonable attorneys’ fees and costs,
                   including interest thereon; and

           G.      Granting all such other and further relief that the Court deems just and
                   appropriate.

                                     JURY DEMAND

   Plaintiff requests a trial by jury of all causes of action so triable.


                                   CATHERINE SHANAHAN, individually, and on behalf of
                                   all others similarly situated,

                                   By: /s/ Thomas A. Zimmerman, Jr.
                                           Thomas A. Zimmerman, Jr. (IL #6231944)
                                           tom@attorneyzim.com
                                           ZIMMERMAN LAW OFFICES, P.C.
                                           77 W. Washington Street, Suite 1220
                                           Chicago, Illinois 60602
                                           Telephone: (312) 440-0020
                                           Facsimile: (312) 440-4180
                                           www.attorneyzim.com

                                           Mark L. Javitch (admitted pro hac vice)
                                           Javitch Law Office
                                           480 S. Ellsworth Avenue
                                           San Mateo, California 94401
                                           Telephone: 650-781-8000
                                           Facsimile: 650-648-0705
                                           mark@javitchlawoffice.com

                                   Attorneys for Plaintiff and the putative Class




                                              19
   Case: 1:19-cv-03788 Document #: 47 Filed: 11/27/19 Page 20 of 20 PageID #:179




                              CERTIFICATE OF SERVICE

        Thomas A. Zimmerman, Jr., an attorney, hereby certifies that he caused the above and
foregoing Second Amended Class Action Complaint to be served upon counsel of record in this
case via the U.S. District Court CM/ECF System on this day November 27, 2019.


                               s/ Thomas A. Zimmerman, Jr.




                                            20
